Exhibit 10.4
 
 
Exhibit 10.4
 
PROFIT SHARING AGREEMENT
 
This Profit Sharing Agreement (this “Agreement”) is entered into as of
January                                                                                                                                ,
2014 (“Effective Date”), by and among, on the one hand, Wise Phoenix LLC, a
Nevada limited liability company (“WP”), AJOA Holdings, LLC, a Nevada limited
liability company (“AJOA”) (WP and AJOA are also referred to as the “Sellers”),
and Organic Growth International, a Nevada limited liability company
(“Investor”), and, on the other hand CEN Biotech Inc. (“Company”).
 
BACKGROUND
 
A.           The Company is a corporation company duly formed and validly
existing under the laws and regulations of Canada.
 
B.           Investor acquired interests in the Company representing in the
aggregate 25% of the fully diluted equity of the Company outstanding on the date
hereof (the “Interests”).
 
C.           The Sellers of the Interests control the Company and agreed, as
part of the Interest Purchase Agreement, to vest Investor with profit sharing
rights described below.
 
D.           The Company and Sellers wish to memorialize the profit sharing
agreement between them and Investor, pursuant to the terms and conditions of
this Agreement.
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1.  
Schedule of Definitions.

 
(i)  
Payment(s), except for bona fide documented refunds where Payments have been
returned to buyer, shall mean: the total gross payments (including cash,
property, consideration of any kind and nature, value-in-kind, trades, traded
goods, promotional funds and/or services valued at fair market value), without
setoff or deduction paid directly or indirectly to the Company, its agents,
representatives, affiliates, and related parties.



(ii)  
Term shall mean from the Effective Date of this Agreement until cessation of the
Company by whatever means, excluding however, any transaction (e.g. merger,
acquisition, change of control or restructuring of the Company, whereby the
Company’s business or revenue generating activities is assumed and continues
under control of a different person or entity, and in such case, this Agreement
shall be effective and binding against such person(s) or entity(s) (“Third
Parties”), which Company shall disclose this Agreement and the Third Parties
shall have assumed the obligations of the Company set forth in this Agreement.

 
 
 
 

--------------------------------------------------------------------------------

 

 
2.  
Profit Sharing Interests to Investor. Pro rata with other persons or entities
owning profit sharing rights, if any, the Investor shall be paid  seven point
seven percent (7.7%) of all Payments (“Investor Profits”). In the event that
there is a distribution of profits to any person or entity owning profit sharing
rights, then Investor shall have the right to participate and investor shall not
be subordinated to any other person or entity owning profit sharing rights.
Sellers agree to guarantee the payment of the Investor Profits and the
performance of Company and its successors and Third Parties in assuring the
distribution of the Investor Profits.

 
3.  
Payment Profit Sharing Interests. The Company agrees to pay Investor the
Investor Profits commencing on the Effective Date and continuing thereafter for
the Term, in consecutive quarterly payments, which will be paid in arrears,
within ten (10) days following the end of the previous  quarterly.  Upon the
Company achieving a cumulative manufacturing and sales volume of 1 million
pounds of cannabis, then the Company shall immediately distribute $200 million
divided as $50 million to each of the Sellers and $100 million to the Investor.

 
4.  
Books and Records. The Company agrees that it shall keep accurate and complete
records and books of account concerning all transactions relating to this
Agreement (including, without limitation, all documentation related to Payments
and/or the calculation of Royalty.  The Investor, or its representatives, shall
have the right at all reasonable times to inspect and to make copies of the
books and records of the other party insofar as such books and records shall
relate to the computation of amounts to be paid to Investor.

 
5.  
Successors and Assignment.  Neither this Agreement nor the rights, interests or
other obligations accruing under this Agreement may be assigned or transferred,
in whole or in part, by operation of law or otherwise, by any party without the
prior written consent of the Investor, who may assign all of its rights and
obligations under this Agreement to its designee, transferee or affiliate.

 
6.  
Binding.  This Agreement shall be binding upon the respective heirs, executors,
administrators, successors and permitted assigns of Investor, Seller and the
Company.

 
7.  
Governing Law; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, United States, but
without giving effect to any conflict of law provision or rule that would cause
the application of the substantive laws of any other jurisdiction.  Each of the
parties hereto irrevocably and unconditionally submits for itself to the
exclusive jurisdiction (and waives any objection to the venue) of any United
States federal court or state court sitting in the County of Los Angeles, State
of California, United States, and any appellate court therefrom, in any suit,
action arising out of relating to this Agreement and the transactions
contemplated hereby.

 
 
 

--------------------------------------------------------------------------------

 
 
8.  
WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAWS WHICH
CANNOT BE WAIVED, EACH OF THE PARTIES HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, CAUSE OF
ACTION, ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE.  ANY OF THE PARTIES HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 14 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH OF THE PARTIES HERETO TO THE WAIVER OF
HIS OR ITS RIGHT TO TRIAL BY JURY.

 
9.  
Reliance.  Each of the parties hereto acknowledges that it has been informed by
each other party that the provisions of Sections 13 and 14 and this Section 15
constitute a material inducement upon which such party is relying and will rely
in entering into this Agreement and the transactions contemplated hereby.

 
10.  
Entire Agreement; Modification; Waiver; Amendment.  The Transaction Documents
and the other agreements contemplated hereby or thereby constitute the full and
entire understanding of the parties hereto regarding the subject matter hereof
and thereof and supersede all prior or contemporaneous agreements, documents,
understanding or arrangements regarding the subject matter hereof and
thereof.  Any amendment, modification or waiver of this Agreement or any
provision hereof must be in writing executed by the parties hereto.

 
11.  
Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given (i) upon personal delivery, (ii) the next
business day after the business day timely delivered to a recognized overnight
courier or (iii) five (5) days after deposit in the United States mail, by
registered or certified mail, postage prepaid and properly addressed to the
party to be notified as set forth on the signature page hereof or at such other
address as such party may designate by ten (10) days advance written notice to
the other party hereto.

 
12.  
Expenses.  Each party shall be responsible for their own costs, fees and
expenses incurred with the examination, review, negotiation, execution, delivery
and performance of this Agreement and the agreements contemplated hereby
(including the other Transaction Documents) and the transactions contemplated
hereby and thereby.

 
 
 

--------------------------------------------------------------------------------

 
 
 
13.  
Publicity; Press Releases.  Each of the parties to this Agreement hereby agrees
with the other party hereto that no press release or similar public announcement
or communication shall be made or be caused to be made, prior to, or, as the
case may be after the Closing concerning the execution or performance of this
Agreement unless the other party shall have provided its prior written consent,
not to be unreasonably withheld.  Notwithstanding the foregoing, either party
may make or cause to be made any press release or similar public announcement or
communication as may be required to comply with the requirements of any
Applicable Laws; provided, that, to the extent in the good faith judgment of
such party it is reasonably practicable to do so, such party must (i) provide
the other party with an opportunity to review such party’s intended
communication and (ii) consider in good faith modifications to the intended
communication that are requested by the other party. To further the parties’
intent to publicize the relationship created by the Transaction Documents, the
parties agree to only issue a mutually agreed upon press release announcing the
relationship.  THE PARTIES EACH ACKNOWLEDGE THAT A INFORMATION THAT MAY BE
RELEASED TO THE PUBLIC AND PRESS MAY BE DETRIMENTAL TO EACH OF THE PARTIES.  IN
SO FAR AS A PUBLIC OR PRESS RELEASE IS MADE WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF THE NON-RELEASING PARTIES, THE RELEASING PARTIES WILL PAY ANY DAMAGES
AND COSTS RELATED TO THE UNAUTHORIZED RELEASE.

 
14.  
Severability.  If any term, provisions, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions completed by this Agreement is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to affect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement and the other Transaction Documents be consummated as originally
contemplated to the fullest extent possible.


 
 


 


 


 


 
 
[SIGNATURE PAGE TO FOLLOW]

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Profit Sharing Agreement.
 


 
GrowLife Inc,
Wise Phoenix LLC
       
By: _________________________
   By: ________________________
   
Its: _________________________
 Its: ________________________
   
Date: _________________________
Date: ________________________
   
R.X.N.B. Inc.
AJOA Holdings, LLC
   
By: _________________________
By: ________________________
   
Its: _________________________
Its: ________________________
   
Date: _________________________
 Date: ________________________
   
Organic Growth International LLC
CEN Biotech Inc.
   
By: _________________________
 By: ________________________
   
Its: _________________________
Its: ________________________
   
Date: _________________________
 Date: ________________________
       
CANX USA LLC
     
By: _________________________
     
Its: _________________________
     
Date: _________________________
 



